 

Exhibit 10.5

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 and 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY, SUCH OFFER, SALE, PLEDGE OR OTHER
TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

WARRANT TO PURCHASE STOCK

 

 

Company: 

Senseonics Holdings, Inc., a Delaware corporation (formerly ASN Technologies,
Inc., a Nevada corporation)

Number of Shares: 

[________]

Type/Series of Stock:

Common Stock

Warrant Price: 

$3.86

Issue Date: 

June 30, 2016

Expiration Date: 

June 30, 2026  - See also Section 5.1(b).

Credit Facility:

This Warrant to Purchase Stock (“Warrant”) is issued in connection with that
certain Amended and Restated Loan and Security Agreement dated June 30, 2016
among Oxford Finance LLC, as Lender and Collateral Agent, Silicon Valley Bank,
as Lender, the Lenders from time to time party thereto, and the Company (as
modified, amended and/or restated from time to time, the “Loan Agreement”).

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, [________] is
entitled to purchase the number of fully paid and non-assessable shares (the
“Shares”) of the above-stated Type/Series of Stock (the “Class”) of the
above-named company (the “Company”) at the above-stated Warrant Price, all as
set forth above and as adjusted pursuant to Section 2 of this Warrant, subject
to the provisions and upon the terms and conditions set forth in this Warrant.

SECTION 1.         EXERCISE.

1.1         Method of Exercise.  Holder may at any time and from time to time
prior to the Expiration Date exercise this Warrant, in whole or in part, by
delivering to the Company the original of this Warrant together with a duly
executed Notice of Exercise in substantially the form attached hereto as
Appendix 1 and, unless Holder is exercising this Warrant pursuant to a cashless
exercise set forth in Section 1.2, a check, wire transfer of same-day funds (to
an account designated by the Company), or other form of payment acceptable to
the Company for the aggregate Warrant Price for the Shares being purchased.

1.2         Cashless Exercise.  On any exercise of this Warrant, in lieu of
payment of the aggregate Warrant Price in the manner as specified in Section 1.1
above, but otherwise in accordance with the requirements of Section 1.1, Holder
may elect to receive Shares equal to the value of this Warrant, or portion
hereof as to which this Warrant is being exercised.  Thereupon, the Company
shall issue to the Holder such number of fully paid and non-assessable Shares as
are computed using the following formula:

X = Y(A-B)/A

where:

X =         the number of Shares to be issued to the Holder;

Y =         the number of Shares with respect to which this Warrant is being
exercised (inclusive of the Shares surrendered to the Company in payment of the
aggregate Warrant Price);





1

--------------------------------------------------------------------------------

 



A =         the Fair Market Value (as determined pursuant to Section 1.3 below)
of one Share; and

B =         the Warrant Price.

1.3         Fair Market Value.  If the Company’s common stock is then traded or
quoted on a nationally recognized securities exchange, inter-dealer quotation
system or over-the-counter market (a “Trading Market”) and the Class is common
stock, the fair market value of a Share shall be the closing price or last sale
price of a share of common stock reported for the Business Day immediately
before the date on which Holder delivers this Warrant together with its Notice
of Exercise to the Company.  If the Company’s common stock is then traded in a
Trading Market and the Class is a series of the Company’s convertible preferred
stock, the fair market value of a Share shall be the closing price or last sale
price of a share of the Company’s common stock reported for the Business Day
immediately before the date on which Holder delivers this Warrant together with
its Notice of Exercise to the Company multiplied by the number of shares of the
Company’s common stock into which a Share is then convertible.  If the Company’s
common stock is not traded in a Trading Market, the Board of Directors of the
Company shall determine the fair market value of a Share in its reasonable good
faith judgment.

1.4         Delivery of Certificate and New Warrant.  Within a reasonable time
after Holder exercises this Warrant in the manner set forth in Section 1.1 or
1.2 above, the Company shall deliver to Holder a certificate representing the
Shares issued to Holder upon such exercise and, if this Warrant has not been
fully exercised and has not expired, a new warrant of like tenor representing
the Shares not so acquired.

1.5         Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form, substance and amount to the
Company or, in the case of mutilation, on surrender of this Warrant to the
Company for cancellation, the Company shall, within a reasonable time, execute
and deliver to Holder, in lieu of this Warrant, a new warrant of like tenor and
amount.

1.6         Treatment of Warrant Upon Acquisition of Company.

(a)          Acquisition.  For the purpose of this Warrant, “Acquisition” means
any transaction or series of related transactions involving: (i) the sale,
lease, exclusive license, or other disposition of all or substantially all of
the assets of the Company; (ii) any merger or consolidation of the Company into
or with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or
reorganization (or, if such Company stockholders beneficially own a majority of
the outstanding voting power of the surviving or successor entity as of
immediately after such merger, consolidation or reorganization, such surviving
or successor entity is not the Company); or (iii) any sale or other transfer by
the stockholders of the Company of shares representing at least a majority of
the Company’s then-total outstanding combined voting power.

(b)          Treatment of Warrant at Acquisition.  In the event of an
Acquisition in which the consideration to be received by the Company’s
stockholders consists solely of cash, solely of Marketable Securities or a
combination of cash and Marketable Securities (a “Cash/Public Acquisition”),
either (i) Holder shall exercise this Warrant pursuant to Section 1.1 and/or 1.2
and such exercise will be deemed effective immediately prior to and contingent
upon the consummation of such Acquisition or (ii) if Holder elects not to
exercise the Warrant, this Warrant will expire immediately prior to the
consummation of such Acquisition.

(c)          The Company shall provide Holder with written notice of its request
relating to the Cash/Public Acquisition (together with such reasonable
information as Holder may reasonably require regarding the treatment of this
Warrant in connection with such contemplated Cash/Public Acquisition giving rise
to such notice), which is to be delivered to Holder not less than seven (7)
Business Days prior to the closing of the proposed Cash/Public Acquisition.  In
the event the Company does not provide such notice, then if, immediately prior
to the Cash/Public Acquisition, the fair market value of one Share (or other
security issuable upon the exercise hereof) as determined in accordance with
Section 1.3 above would be greater than the Warrant Price in effect on such
date,



2

--------------------------------------------------------------------------------

 



then this Warrant shall automatically be deemed on and as of such date to be
exercised pursuant to Section 1.2 above as to all Shares (or such other
securities) for which it shall not previously have been exercised, and the
Company shall promptly notify the Holder of the number of Shares (or such other
securities) issued upon such exercise to the Holder and Holder shall be deemed
to have restated each of the representations and warranties in Section 4 of the
Warrant as the date thereof.

(d)          Upon the closing of any Acquisition other than a Cash/Public
Acquisition, the Company will use commercially reasonable efforts to cause (i)
the acquirer of the Company, (ii) successor or surviving entity or (iii) parent
entity in an Acquisition (the “Acquirer”) to assume this Warrant as a part of
such Acquisition. If the Acquirer assumes the obligations of this Warrant, then
this Warrant shall thereafter be exercisable for the same securities and/or
other property as would have been paid for the Shares issuable upon exercise of
the unexercised portion of this Warrant as if such Shares were outstanding on
and as of the closing of such Acquisition, subject to further adjustment from
time to time in accordance with the provisions of this Warrant. If the Acquirer
refuses to assume this Warrant, the Warrant shall be treated in accordance with
Section 1.6(b).

(e)          As used in this Warrant, “Marketable Securities” means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise this Warrant on or prior to the closing
thereof is then traded in Trading Market, and (iii) following the closing of
such Acquisition, Holder would not be restricted from publicly re-selling all of
the issuer’s shares and/or other securities that would be received by Holder in
such Acquisition were Holder to exercise or convert this Warrant in full on or
prior to the closing of such Acquisition, except to the extent that any such
restriction (x) arises solely under federal or state securities laws, rules or
regulations, and (y) does not extend beyond six (6) months from the closing of
such Acquisition.

SECTION 2.         ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

2.1         Stock Dividends, Splits, Etc.  If the Company declares or pays a
dividend or distribution on the outstanding shares of the Class payable in
common stock or other securities or property (other than cash), then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
additional cost to Holder, the total number and kind of securities and property
which Holder would have received had Holder owned the Shares of record as of the
date the dividend or distribution occurred.  If the Company subdivides the
outstanding shares of the Class by reclassification or otherwise into a greater
number of shares, the number of Shares purchasable hereunder shall be
proportionately increased and the Warrant Price shall be proportionately
decreased.  If the outstanding shares of the Class are combined or consolidated,
by reclassification or otherwise, into a lesser number of shares, the Warrant
Price shall be proportionately increased and the number of Shares shall be
proportionately decreased.

2.2         Reclassification, Exchange, Combinations or Substitution.  Upon any
event whereby all of the outstanding shares of the Class are reclassified,
exchanged, combined, substituted, or replaced for, into, with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, this Warrant will be exercisable for the number,
class and series of Company securities that Holder would have received had the
Shares been outstanding on and as of the consummation of such event, and subject
to further adjustment thereafter from time to time in accordance with the
provisions of this Warrant.  The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.

2.3         [Intentionally Omitted].  

2.4         Adjustments for Diluting Issuances.  Without duplication of any
adjustment otherwise provided for in this Section 2, the number of shares of
common stock issuable upon conversion of the Shares shall be subject to
anti-dilution adjustment from time to time in the manner set forth in the
Company’s Articles or Certificate of Incorporation as if the Shares were issued
and outstanding on and as of the date of any such required adjustment. 



3

--------------------------------------------------------------------------------

 



2.5         No Fractional Share.  No fractional Share shall be issuable upon
exercise of this Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share.  If a fractional Share interest arises upon any
exercise of the Warrant, the Company shall eliminate such fractional Share
interest by paying Holder in cash the amount computed by multiplying the
fractional interest by (i) the fair market value (as determined in accordance
with Section 1.3 above) of a full Share, less (ii) the then-effective Warrant
Price.

2.6         Notice/Certificate as to Adjustments.  Upon each adjustment of the
Warrant Price, Class and/or number of Shares, the Company, at the Company’s
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, Class and/or number of Shares and facts
upon which such adjustment is based.  The Company shall, upon written request
from Holder, furnish Holder with a certificate of an officer of the Company,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.

SECTION 3.         REPRESENTATIONS AND COVENANTS OF THE COMPANY.

3.1         Representations and Warranties.  The Company represents and warrants
to, and agrees with, the Holder as follows:

(a)          All Shares which may be issued upon the exercise of this Warrant,
and all securities, if any, issuable upon conversion of the Shares, shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.  The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of shares of the Class,
common stock and other securities as will be sufficient to permit the exercise
in full of this Warrant and the conversion of the Shares into common stock or
such other securities.

(b)          The Company’s capitalization table attached hereto as Schedule 1 is
true and complete, in all material respects, as of the Issue Date.

3.2         Notice of Certain Events.  If the Company proposes at any time to:

(a)          declare any dividend or distribution upon the outstanding shares of
the Class or common stock, whether in cash, property, stock, or other securities
and whether or not a regular cash dividend;

(b)          offer for subscription or sale pro rata to the holders of the
outstanding shares of the Class any additional shares of any class or series of
the Company’s stock (other than pursuant to contractual pre-emptive rights);

(c)          effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class; or

(d)          effect an Acquisition or to liquidate, dissolve or wind up.

then, in connection with each such event, the Company shall give Holder:

(1)          at least seven (7) Business Days prior written notice of the date
on which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of outstanding shares of
the Class will be entitled thereto) or for determining rights to vote, if any,
in respect of the matters referred to in (a) and (b) above; and

(2)          in the case of the matters referred to in (c) and (d) above at
least seven (7) Business Days prior written notice of the date when the same
will take place (and specifying the date on which the holders of outstanding
shares of the Class will be entitled to exchange their shares for the securities
or other property deliverable upon the occurrence of such event).





4

--------------------------------------------------------------------------------

 



Reference is made to Section 1.6(c) whereby this Warrant will be deemed to be
exercised pursuant to Section 1.2 hereof if the Company does not give written
notice to Holder of a Cash/Public Acquisition as required by the terms
hereof.  Company will also provide information requested by Holder that is
reasonably necessary to enable Holder to comply with Holder’s accounting or
reporting requirements.  In handling any confidential information of the
Company, including the information requested pursuant to this Section 3.2, the
Holder shall exercise the same degree of care specified in Section 12.9 of the
Loan Agreement.

SECTION 4.         REPRESENTATIONS, WARRANTIES OF THE HOLDER.

The Holder represents and warrants to the Company as follows:

4.1         Purchase for Own Account.  This Warrant and the securities to be
acquired upon exercise of this Warrant by Holder are being acquired for
investment for Holder’s account, not as a nominee or agent, and not with a view
to the public resale or distribution within the meaning of the Act.  Holder also
represents that it has not been formed for the specific purpose of acquiring
this Warrant or the Shares.

4.2         Disclosure of Information.  Holder is aware of the Company’s
business affairs and financial condition and has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities.  Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.

4.3         Investment Experience.  Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk.  Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.

4.4         Accredited Investor Status.  Holder is an “accredited investor”
within the meaning of Regulation D promulgated under the Act.

4.5         The Act.  Holder understands that this Warrant and the Shares
issuable upon exercise hereof have not been registered under the Act in reliance
upon a specific exemption therefrom, which exemption depends upon, among other
things, the bona fide nature of the Holder’s investment intent as expressed
herein.  Holder understands that this Warrant and the Shares issued upon any
exercise hereof must be held indefinitely unless subsequently registered under
the Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise
available.  Holder is aware of the provisions of Rule 144 promulgated under the
Act.

4.6         [Intentionally Omitted] 

4.7         No Voting Rights.  Holder, as a Holder of this Warrant, will not
have any voting rights until the exercise of this Warrant.



5

--------------------------------------------------------------------------------

 



SECTION 5.         MISCELLANEOUS.

5.1         Term; Automatic Cashless Exercise Upon Expiration.

(a)          Term.  Subject to the provisions of Section 1.6 above, this Warrant
is exercisable in whole or in part at any time and from time to time on or
before 6:00 PM, Pacific time, on the Expiration Date and shall be void
thereafter.  

(b)          Automatic Cashless Exercise upon Expiration.  In the event that,
upon the Expiration Date, the fair market value of one Share (or other security
issuable upon the exercise hereof) as determined in accordance with Section 1.3
above is greater than the Warrant Price in effect on such date, then this
Warrant shall automatically be deemed on and as of such date to be exercised
pursuant to Section 1.2 above as to all Shares (or such other securities) for
which it shall not previously have been exercised, and the Company shall, within
a reasonable time, deliver a certificate representing the Shares (or such other
securities) issued upon such exercise to Holder.

5.2          Legends.  Each certificate evidencing Shares (and each certificate
evidencing the securities issued upon conversion of any Shares, if any) shall be
imprinted with a legend in substantially the following form:

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK No.
[__] ISSUED BY THE ISSUER TO [_______] DATED June 30, 2016 MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID
ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT
FROM SUCH REGISTRATION.

5.3         Compliance with Securities Laws on Transfer.  This Warrant and the
Shares issued upon exercise of this Warrant (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) may not be
transferred or assigned in whole or in part except in compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company).  The Company shall not require Holder to provide an
opinion of counsel if the transfer is an affiliate of Holder, provided that any
such transferee is an “accredited investor” as defined in Regulation D
promulgated under the Act.  Additionally, the Company shall also not require an
opinion of counsel if there is no material question as to the availability of
Rule 144 promulgated under the Act.

5.4         Transfer Procedure.  After receipt by [_______] of the executed
Warrant, [_______] may transfer all or part of this Warrant to one or more of
[_______] affiliates, by execution of an Assignment substantially in the form of
Appendix 2.  Subject to the provisions of Section 5.3 and upon providing the
Company with written notice, [_______], any such [_______] Affiliate and any
subsequent Holder, may transfer all or part of this Warrant or the Shares
issuable upon exercise of this Warrant (or the Shares issuable directly or
indirectly, upon conversion of the Shares, if any) to any other transferee,
provided, however, in connection with any such transfer, the [_______]
Affiliate(s) or any subsequent Holder will give the Company notice of the
portion of the Warrant or Shares being transferred with the name, address and
taxpayer identification number of the transferee and Holder will surrender this
Warrant or any Share certificate to the Company for reissuance to the
transferee(s) (and Holder if applicable).

5.5         Notices.  All notices and other communications hereunder from the
Company to the Holder, or vice versa, shall be deemed delivered and effective
(i) when given personally, (ii) on the third (3rd) Business Day after being
mailed by first-class registered or certified mail, postage prepaid, (iii) upon
actual receipt



6

--------------------------------------------------------------------------------

 



if given by facsimile or electronic mail and such receipt is confirmed in
writing by the recipient, or (iv) on the first Business Day following delivery
to a reliable overnight courier service, courier fee prepaid, in any case at
such address as may have been furnished to the Company or Holder, as the case
may be, in writing by the Company or such Holder from time to time in accordance
with the provisions of this Section 5.5.  All notices to Holder shall be
addressed as follows until the Company receives notice of a change of address in
connection with a transfer or otherwise:

[_______]

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

Senseonics Holdings, Inc. 

20451 Seneca Meadows Parkway

Germantown, Maryland 20876

Attn: Tim Goodnow, President and Chief Executive Officer

Fax:  (301) 515-0988

Email: tim.goodnow@senseonics.com

With a copy (which shall not constitute notice) to:

COOLEY LLP

One Freedom Square

Reston Town Center

11951 Freedom Drive

Reston, Virginia 20190-5656

Attn: Christian Plaza

Fax:  (703) 456-8100

Email: cplaza@cooley.com

5.6         Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated (either generally or in a particular instance and
either retroactively or prospectively) only by an instrument in writing signed
by the party against which enforcement of such change, waiver, discharge or
termination is sought.

5.7         Attorneys’ Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.

5.8         Counterparts; Facsimile/Electronic Signatures.  This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement.  Any signature page delivered electronically or by facsimile
shall be binding to the same extent as an original signature page with regards
to any agreement subject to the terms hereof or any amendment thereto.

5.9         Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
principles regarding conflicts of law.

5.10       Headings.  The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.

5.11       Business Days.  “Business Day” is any day that is not a Saturday,
Sunday or a day on which banks in the State of New York are closed.

[Remainder of page left blank intentionally]





7

--------------------------------------------------------------------------------

 



[Signature page follows]

 

 



8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock No. 1
to be executed by their duly authorized representatives effective as of the
Issue Date written above.

 

 

 

“COMPANY”

 

 

 

SENSEONICS HOLDINGS, INC. 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

(Print)

 

Title:

 

 

 

 

 

 

“HOLDER”

 

 

 

 

 

[_______]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

(Print)

 

Title:

 

 

 

 

 



[Signature Page to Warrant to Purchase Stock No. 1]

--------------------------------------------------------------------------------

 

 

APPENDIX 1

NOTICE OF EXERCISE

1.          The undersigned Holder hereby exercises its right purchase
___________ shares of the [____] Stock of Senseonics Holdings, Inc. (the
“Company”) in accordance with the attached Warrant To Purchase Stock No. 1, and
tenders payment of the aggregate Warrant Price for such shares as follows:

[    ]       check in the amount of $________ payable to order of the Company
enclosed herewith

[    ]       Wire transfer of immediately available funds to the Company’s
account

[    ]       Cashless Exercise pursuant to Section 1.2 of the Warrant

[    ]       Other [Describe] __________________________________________

2.           Please issue a certificate or certificates representing the Shares
in the name specified below:

 

 

 

 

Holder’s Name

 

 

 

 

 

 

 

 

 

(Address)

 

3.           By its execution below and for the benefit of the Company, Holder
hereby restates each of the representations and warranties in Section 4 of the
Warrant to Purchase Stock as of the date hereof.

 

 

 

 

HOLDER:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 



Appendix 1

--------------------------------------------------------------------------------

 

 

APPENDIX 2

ASSIGNMENT

For value received, [_______] hereby sells, assigns and transfers unto

 

 

Name:

 

 

 

 

Address:

 

 

 

 

 

Tax ID:

 

 

 

that certain Warrant to Purchase Stock No. 1 issued by Senseonics Holdings, Inc.
(the “Company”), on June 30, 2016 (the “Warrant”) together with all rights,
title and interest therein.

 

 

 

 

 

 

[_______]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

By its execution below, and for the benefit of the Company, [_______] makes each
of the representations and warranties set forth in Article 4 of the Warrant and
agrees to all other provisions of the Warrant as of the date hereof.

 

 

 

 

 

 

 

[_______]

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

]

 

 

 



Appendix 2

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

Company Capitalization Table

See attached





Schedule 1

--------------------------------------------------------------------------------

 



The Company had 91,564,045 shares of common stock issued and outstanding on
March 31, 2016.

Schedule 1

--------------------------------------------------------------------------------